Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 06/30/22 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
2.          The drawings filed on 10/29/20 are objected because some elements in the specification are not described clearly in drawings. For example, specification [0019], insulating layer 35 is not in figure 1D.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
3.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

5.          Claim(s) 1-4, 7-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (U.S. Pub. No. 2006/0232769) in view of Shin et al. (U.S. Pub. No. 2010/0136717). Hereafter “Sugihara” and “Shin”.
             Regarding Claims 1, 10, 8-9, Sugihara teaches 
             forming a plurality of patterns over an underlying layer, the plurality of patterns being electrically isolated from each other, (figures 4Aa, 4Ba, 4Ab, 4Bb, pattern 21 being electrically isolated from each other by insulation layer 25.  [0061-0062]);
             scanning a part of the plurality of patterns with a beam to charge the plurality of patterns, (figures 1, 2A-C, 3, 4Aa, 4Ba, 4Ab, 4Bb. Light L1 scans a part of the plurality of patterns 21. [0007]);
             obtaining an intensity of secondary emitted from the scanned part of the plurality of patterns, ([0042, 0058].  Obtaining brightness of light beam of the patterns is not different from obtaining an intensity of electrons); and
            searching one or more of the plurality of patterns that show an intensity of the secondary electrons different from others of the plurality of patterns, ([0042-0043, 0058]).
               However, Sugihara does not teach electron beam, and when one of the plurality of patterns showing the intensity of the secondary electrons different from others of the plurality of patterns is found, obtaining a location of the one of the plurality of patterns; and scanning a part of a second group of the plurality of pattern with the electron beam to find a defect.  Shin teaches electron beam, and when one of the plurality of patterns showing the intensity of the secondary electrons different from others of the plurality of patterns is found, obtaining a location of the one of the plurality of patterns; and scanning a part of a second group of the plurality of pattern with the electron beam to find a defect, (abstract, [0019, 0024, 0091].  Note: positional information on the pattern images is not different from a location of the one of the plurality of patterns).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Sugihara by obtaining a location of the one of the plurality of patterns in order to detect position of the defects, ([0019, 0024, 0091]).

           Regarding Claims 2, 12, Sugihara teaches the plurality of patterns comprise line-and-space patterns having a plurality of line patterns disposed spaced apart from each other, (figures 4Aa, 4Ba, 4Ab, 4Bb, pattern 21). 

           Regarding Claims 3, 4, 11, Sugihara teaches the plurality of line patterns are conductive and the underlying layer is insulative, (figures 4Ab, 4Bb, resistive layer 23 is not different from conductive layer, insulation layer is not different from insulative layer).

Regarding Claims 7, 16, although Sugihara does not teach when an entire length of each of the plurality of line patterns is Al, and a length A2 of the part of the plurality of patterns along a direction in which the plurality of line patterns extend, A2 is in a range from 1% to 20% of Al, selection of pattern range for the line patterns between 1% to 20% or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate line patterns for the benefit of a semiconductor manufacture.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   

           Regarding Claim 13, Sugihara teaches at least one of a pattern width, a pattern pitch or a pattern direction of the plurality of line patterns in the first group is different from that in the second group, (figures 4Aa, 4Ba, 4Ab, 4Bb, pattern 21, 22). 

           Regarding Claim 14, Sugihara teaches all the limitations of claim 10 as stated above except for the electron beam scans only a part of each of the plurality of line patterns in the first group.  Shin teaches the electron beam scans only a part of each of the plurality of line patterns in the first group, (Figure 2). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Sugihara by having the electron beam scans only a part of each of the plurality of line patterns in the first group in order to implement inspection system more easily. 

           Regarding Claim 15, Sugihara teaches the underlying layer is disposed over a semiconductor wafer, and the semiconductor wafer is a test wafer on which no pattern that is or is to be a part of a transistor is formed, (figures 4Ab, 4Bb, substrate 24, underlayer 21).

6.          Claim(s) 5-6, 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (U.S. Pub. No. 2006/0232769) in view of Shin et al. (U.S. Pub. No. 2010/0136717) further in view of Chuang et al. (U.S. Pub. No. 2014/0253137). Hereafter “Sugihara”, “Shin”, “Chuang”.
            Regarding Claim(s) 5-6, Sugihara teaches during the scanning the part of the plurality of patterns, the electron beam does not scan the defect, (abstract).  Although Sugihara does not teach a defect is a broken line pattern, and a bridge of adjacent line patterns, Chuang teaches, ([0005, 0007, 0040, 0050-0052]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Sugihara by having a defect is a broken line pattern, and a bridge of adjacent line patterns in order to detect a specific defect.

            Regarding Claim(s) 17, Sugihara teaches 
            an underlying layer disposed over a substrate, (figures 4Ab, 4Bb, underlying layer 25, substrate 24);
           a plurality of line patterns electrically isolated from each other disposed over the underlying layer, (figures 4Aa, 4Ba, 4Ab, 4Bb, pattern 21 being electrically isolated from each other by insulation layer 25.  [0061-0062]),
            wherein the plurality of line patterns are more conductive than the underlying layer, (figures 4Aa, 4Ba, 4Ab, 4Bb, pattern 21, underlying layer 25), and 
            Although Sugihara does not teach a defect is a broken line pattern, and a bridge of adjacent line patterns, Chuang teaches, ([0005, 0007, 0040, 0050-0052]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Sugihara by having a defect is a broken line pattern, and a bridge of adjacent line patterns in order to detect a specific defect.

            Regarding Claim(s) 18, Sugihara teaches the plurality of line patterns comprises a first group of line patterns and a second group of line patterns, and at least one of a line width, a line pitch or a pattern direction is different between the first group and the second group, (figures 4Aa, 4Ba, 4Ab, 4Bb, lines pattern 21, and hole pattern 22).

            Regarding Claim(s) 19, Sugihara teaches the substrate and the underlying layer includes no pattern, (figures 4Aa, 4Ba, 4Ab, 4Bb, underlying layer 25, substrate 24).

            Regarding Claim(s) 20, Sugihara teaches  the plurality of line patterns comprises a first group of line patterns and a second group of line patterns, the line patterns of the first group and the line patterns of the second group are alternately arrange along a first direction, and the first group and second group are shifted from each other along a second direction crossing the first direction, (figures 4Aa, 4Ba, 4Ab, 4Bb, 5A, 5B, hole pattern 22, lines pattern 21). 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
September 24, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877